Exhibit 10.24

THE HANOVER INSURANCE GROUP, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is effective as of <GRANT
DATE> (the “Grant Date”) by and between The Hanover Insurance Group, Inc., a
Delaware corporation (the “Company”), and <PARTICIPANT NAME> (“Participant” or
“you”).  Capitalized terms used without definition herein shall have the
meanings set forth in The Hanover Insurance Group 2014 Long-Term Incentive Plan
(as it may be amended from time to time, the “Plan”).

 

PREAMBLE

 

WHEREAS, pursuant to the Plan and subject to the terms of this Agreement, the
Administrator has agreed to grant to Participant an Award of Restricted Stock
Units (the “RSUs”).

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

RSUs. The Administrator hereby grants to Participant <NUMBER OF RSUS> RSUs, each
RSU representing the right to receive one share of Stock upon and subject to the
restrictions, terms and conditions set forth below.  The Stock issued upon
vesting of the RSUs, if any, shall be referred to hereinafter as the “Shares”.

 

 

2.

Vesting; Settlement.  The RSUs shall vest in full on the third anniversary of
the Grant Date (the “Vesting Date”); provided Participant remains continuously
an Employee of the Company or one of its Affiliates (the Company and its
Affiliates hereinafter referred to as “THG”) throughout the period from the
Grant Date until the Vesting Date.  

 

As soon as reasonably practicable following the vesting of the RSUs, but in no
event later than 60 days following vesting, the Company shall deliver Shares in
respect of vested RSUs and shall pay any amounts in respect of dividend
equivalents credited under Section 8 of this Agreement to Participant (or, in
the event of Participant’s death, to Participant’s estate or beneficiary).  In
the event the Vesting Date falls on a non-business day (weekend or holiday on
which banks are not generally open in the Commonwealth of Massachusetts), the
Vesting Date shall be the next following business day.

 

 

3.

Termination.  Except as provided in Sections 4, 5 and 6, upon the termination of
Participant's Employment for whatever reason, whether with or without Cause, for
good reason or otherwise, any then unvested RSUs shall be automatically
cancelled and forfeited and shall be returned to the Company for no
consideration.

 

 

4.

Disability. If Participant is Disabled prior to the Vesting Date, the RSUs shall
automatically vest on the date Participant is Disabled.  For purposes of this
subsection, Participant shall be “Disabled” if he or she has been unable, for a
period of twelve consecutive months, to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
and has been receiving income replacement benefits for a period of twelve
consecutive months under the Company’s Long-Term Disability Program.  The date
that Participant is Disabled for purposes of this Agreement is the twelve-month
anniversary of the date Participant commences receiving such benefits under the
Company’s Long-Term Disability Program.  

 

If Participant ceases to receive benefits under the Company’s Long-Term
Disability Program prior to becoming Disabled and immediately returns to active
Employment, the RSUs will continue to vest in accordance with Section 2 of this
Agreement.

 

--------------------------------------------------------------------------------

2

 

 

 

5.

Death.  If Participant’s Employment is terminated due to his or her death prior
to the Vesting Date, the RSUs shall automatically vest in full on the date the
Participant dies.

 

 

6.

Covered Transaction/Change in Control.  In the event of a Covered Transaction
(other than a Change in Control, whether or not it is a Covered Transaction),
the Administrator shall, with respect to the RSUs, take one of the actions set
forth in Sections 7(a)(1), 7(a)(2) or 7(a)(3) of the Plan. Notwithstanding the
terms of the Plan, in the event of a Change in Control (whether or not it is a
Covered Transaction), the following rules shall apply:  

 

(a) Except as provided below in Section 6(b), to the extent the RSUs are
outstanding immediately prior to the Change in Control, in the event of a Change
in Control Participant shall automatically vest in 100% of the RSUs.

 

(b) Notwithstanding Section 6(a), no acceleration of vesting shall occur with
respect to the RSUs if the Administrator reasonably determines in good faith
prior to the occurrence of a Change in Control that this Award of RSUs shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by Participant's
employer (or the parent or a subsidiary of such employer) immediately following

the Change in Control, provided that any such Alternative Award must:

 

(i) be based on stock which is traded, or will be traded upon consummation of
the Change in Control, on an established securities market;

 

(ii) provide Participant (or each Participant in a class of Participants) with
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions applicable under this Award, including, but not limited to,
an identical or better vesting schedule and accelerated vesting provisions;

 

(iii) have substantially equivalent economic value to this Award (determined at
the time of the Change in Control); and

 

(iv) have terms and conditions which provide that in the event that
Participant's employment is involuntarily terminated (other than for Cause) or
Participant terminates employment for “Good Reason” (as defined below) prior to
the Vesting Date, Participant shall automatically vest in 100% of the
Alternative Award and any conditions on a Participant's rights under, or any
restrictions on transfer applicable to such Alternative Award shall be waived or
shall lapse.  

 

For this purpose, “Good Reason” shall mean the occurrence of one or more of the
events listed below following a Change in Control:

 

(x) to the extent you are a “Participant” (as that term is defined in the CIC
Plan) in the Company’s Amended and Restated Employment Continuity Plan or its
successor plan (the “CIC Plan”), the occurrence of any of the events enumerated
under the definition of “Good Reason” applicable to Participant’s “Tier” level
as set forth in the CIC Plan; or

 

(y) if you are not a “Participant” in the CIC Plan, the occurrence of any of the
following (A) a reduction in your rate of annual base salary as in effect
immediately prior to such Change in Control; (B) a reduction in your annual
short-term incentive compensation plan target award opportunity (but excluding
the conversion of any cash incentive arrangement into an equity incentive
arrangement of commensurate value or vice versa) from that which was in effect
immediately prior to such Change in Control; or (C) any requirement that you
relocate to an office more than 35 miles from the facility where you were
located immediately prior to the Change in Control.

 

--------------------------------------------------------------------------------

3

 

 

(c) In the event a Participant believes that a “Good Reason” event has been
triggered, Participant must give the Company written notice within 30 days of
the occurrence of such triggering event and a proposed termination date which
shall be not sooner than 60 days nor later than 90 days after the date of such
notice.  Such notice shall specify Participant’s basis for determining that
“Good Reason” has been triggered.  The Company (or Participant’s employer, if
applicable) shall have the right to cure a purported “Good Reason” within 30
days of receipt of said notice and, if so cured, a termination of Participant’s
Employment shall not be considered to be for “Good Reason” as a result of such
event.  If the event triggering “Good Reason” is not cured by the Company (or
Participant’s employer, if applicable) within 30 days of its receipt of such
notice, Participant must terminate his/her Employment on the proposed
termination date.

 

(d) Notwithstanding Sections 6(a) and (b) above, the Administrator may elect, in
its sole discretion, exercised prior to the effective date of the Change in
Control, to accelerate all of the RSUs.

 

 

7.

Notices.  Notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Human Resources Department or such other party as
designated by the Company or mailed to its principal office and, if to
Participant, shall be delivered personally or mailed to Participant at his or
her address on the records of the Company.

 

 

8.

Dividend Equivalents; Voting Rights. In the event that a cash dividend is paid
with respect to shares of Stock prior to the Vesting Date (or such earlier date
that the RSUs are settled hereunder), on the payment date of any such cash
dividend the number of RSUs held by Participant shall be increased by that
number of RSUs which is equal to (i) the number of outstanding RSUs then held by
Participant on the record date of the cash dividend multiplied by (ii) the
amount of the cash dividend divided by (iii) the fair market value of a share of
Stock on the date the dividend is paid.  Any RSUs that are credited to
Participant under this Section 8 shall be treated in the same manner as the RSUs
granted under Section 1 of this Agreement and shall only vest and be settled to
the extent they vest in accordance with this Agreement and otherwise satisfy the
requirements under this Agreement. Upon vesting, any fractional Shares shall be
rounded up such that only whole Shares are issued.  Notwithstanding any of the
foregoing, this Award shall not be interpreted to bestow upon Participant any
equity interest or ownership in the Company prior to the date on which the
Company delivers Shares and Participant shall not be entitled to any dividends
(or, except as provided above, dividend equivalency rights) in respect of the
RSUs or have any voting rights until and to the extent the RSUs vest and Shares
are delivered in settlement of the RSUs.

 

 

9.

Non-Hire/Solicitation/Confidentiality/Code of Conduct.  As a condition of
Participant’s eligibility to receive the RSUs and regardless of whether such
RSUs vest, Participant agrees that he or she will (a) not, directly or
indirectly, during the term of your Employment, and for a period of one year
thereafter, hire, solicit, entice away or in any way interfere with THG’s
relationship with, any of its officers or employees, or in any way attempt to do
so or participate with, assist or encourage a third party to do so; (b) neither
disclose any of THG’s confidential and proprietary information to any third
party, nor use such information for any purpose other than for the benefit of
THG and in accordance with THG’s policies; (c) not, during the term of
Participant’s Employment, and for a period of one year thereafter, interfere
with or seek to interfere with, THG’s relationships with any of its
policyholders, customers, clients, agents or vendors; and (d) at all times
comply with (i) THG’s Code of Conduct and other policies and procedures as in
effect from time to time, and (ii) any non-competition, non-disclosure,
non-solicitation or similar agreement he or she may have with the Company or its
Affiliates.  The terms of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

 

--------------------------------------------------------------------------------

4

 

 

 

10.

Damages/Specific Performance.  

 

(a)Participant hereby acknowledges and agrees that in the event of any breach of
Section 9   of this Agreement, the Company would be irreparably harmed and could
not be made whole by monetary damages.  Participant accordingly agrees to waive
the defense in any action for injunctive relief or specific performance that a
remedy at law would be adequate and that the Company, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to an
injunction or to compel specific performance of Section 9.

 

(b)In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph),
Participant hereby acknowledges and agrees that in the event of any breach of
Section 9 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon vesting of the RSUs; provided,
however, that the Company makes any such claim, in writing, against Participant
alleging a violation of Section 9 not later than two years following
Participant’s termination of Employment.

 

 

11.

Successors.  The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto.  However, the RSUs
and any dividend equivalents are non-assignable, except as may be permitted by
the Plan.

 

 

12.

Interpretation.  The terms of the RSUs are as set forth in this Agreement and in
the Plan. The Plan is incorporated into this Agreement by reference, which means
that this Agreement is limited by and subject to the express terms and
provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

 

13.

Facsimile and Electronic Signature.  The parties may execute this Agreement by
means of a facsimile or electronic signature.

 

 

14.

Entire Agreement; Counterparts.  This Agreement and the Plan contains the entire
understanding between the parties concerning the subject contained in this
Agreement.  Except for the Agreement and the Plan, there are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties hereto, relating to the subject matter of this Agreement, that are
not fully expressed herein.  This Agreement may be signed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

 

15.

Further Assurances.  Each party to this Agreement agrees to perform all further
acts and to execute and deliver all further documents as may be reasonably
necessary to carry out the intent of this Agreement.

 

 

16.

Severability.  In the event that any of the provisions, or portions thereof, of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions, or
portions thereof, will not be affected, and such unenforceable provisions shall
be automatically replaced by a provision as similar in terms as may be valid and
enforceable.

 

 

17.

Construction.  Whenever used in this Agreement, the singular number will include
the plural, and the plural number will include the singular, and the masculine
or neuter gender shall include the masculine, feminine, or neuter gender.  The
headings of the Sections of this Agreement have been inserted for purposes of
convenience and shall not be used for interpretive purposes.  The Administrator
shall have full discretion to interpret and administer this Agreement.  Any
actions or decisions by the Administrator in connection with this Agreement
shall be conclusive and binding upon Participant.

 

 

--------------------------------------------------------------------------------

5

 

 

18.

No Effect on Employment.  Nothing contained in this Agreement shall be construed
to limit or restrict the right of THG to terminate Participant’s Employment at
any time, with or without cause, or to increase or decrease Participant’s
compensation from the rate of compensation in existence at the time this
Agreement is executed.

 

 

19.

Taxes.  The vesting and settlement of the RSUs and the payment of dividend
equivalents will give rise to “wages” subject to withholding.  Participant
expressly acknowledges and agrees that Participant’s rights hereunder, including
the right to be issued Shares in settlement of the RSUs and the right to receive
any payment of dividend equivalent amounts, are subject to Participant
promptly  remitting to the Company in cash (or by such other means as may be
acceptable to the Administrator in its discretion) any amounts determined by the
Company to be required to be withheld.  No Shares will be transferred, and no
payment of dividend equivalent amounts will be made, pursuant to the settlement
of the RSUs unless and until Participant has remitted to the Company an amount
sufficient to satisfy any federal, state, or local withholding tax requirements,
or has made other arrangements satisfactory to the Company with respect to such
taxes.  Participant authorizes the Company to withhold such amount from any
amounts otherwise owed to Participant. The Company may, at its option, withhold
from the RSUs, or the Shares which such RSUs represent, a sufficient number of
RSUs/Shares to satisfy the minimum federal, state and local tax withholding due,
if any, and remit the balance of the RSUs/Shares to Participant.

 

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award.  While this
Award is intended to be interpreted and operated to the extent possible so that
any such amounts shall be exempt from the requirements of Section 409A, in no
event shall the Company be liable to Participant for or with respect to any
taxes, penalties and/or interest which may be imposed upon any such amounts
pursuant to Section 409A or any other federal or state tax law.  To the extent
that any such amount should be subject to Section 409A (or any other federal or
state tax law), Participant shall bear the entire risk of any such taxes,
penalties and or interest.

 

 

20.

Waiver of Jury Trial.  By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (a) the Plan, (b) any Award, or (c) any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection with any of the foregoing, and agrees
that any such action, proceedings or counterclaim shall be tried before a court
and not before a jury.

 

 

21.

Additional Restrictions.  The Administrator may cancel, rescind, withhold or
otherwise limit or restrict the RSUs (in whole or in part) at any time if
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan, or if Participant breaches any agreement with THG,
including with respect to the Code of Conduct or other policies of THG, or any
non-competition, non-solicitation, confidentiality or other similar
provisions.  Without limiting the generality of the foregoing, the Administrator
may recover the RSUs and payments under or gain in respect thereto to the extent
required to comply with Section 10D of the Securities Exchange Act of 1934, as
amended, or any stock exchange or similar rule adopted under said Section.  In
addition, rights, payments and benefits under this Award shall be subject to
repayment to, or recoupment by, THG in accordance with clawback or recoupment
policies and procedures that THG may adopt from time to time.

 

 

--------------------------------------------------------------------------------

6

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC.

 

By:

 

Name:

Title:

 

 

 

<PARTICIPANT NAME>

 

 